                                      Case 2:17-cv-02966-GMN-NJK Document 70 Filed 01/25/19 Page 1 of 4




                                  1   LAWRENCE J. SEMENZA, III, Esq., Bar No. 7174
                                      Email: ljs@skrlawyers.com
                                  2   CHRISTOPHER D. KIRCHER, Esq., Bar No. 11176
                                      Email: cdk@skrlawyers.com
                                  3   JARROD L. RICKARD, Esq., Bar No. 10203
                                      Email: jlr@skrlawyers.com
                                  4
                                      SEMENZA KIRCHER RICKARD
                                  5   10161 Park Run Drive, Suite 150
                                      Las Vegas, Nevada 89145
                                  6   Telephone: (702) 835-6803
                                      Facsimile: (702) 920-8669
                                  7
                                  8   Adam Petitt, Esq. (admitted Pro Hac Vice)
                                      STRADLEY RONON STEVENS & YOUNG, LLP
                                  9   2005 Market Street, Suite 2600
                                      Philadelphia, PA 19103-7018
                                 10   Telephone: (215) 564-8130
                                      Facsimile: (215) 564-8120
                                 11
                                      Attorneys for Charles M. Hallinan
SEMENZA KIRCHER RICKARD




                                 12
  10161 Park Run Dr., Ste. 150




                                      and Hallinan Capital Corp.
   Telephone: (702) 835-6803
    Las Vegas, Nevada 89145




                                 13
                                                                 UNITED STATES DISTRICT COURT
                                 14
                                                                          DISTRICT OF NEVADA
                                                                                                                  GMN
                                 15    THOMAS W. MCNAMARA, as the Court-                    Case No. 2:17-cv-02966-KJD-NJK
                                       Appointed Monitor for AMG Capital
                                 16
                                       Management, LLC; BA Services LLC; Black
                                       Creek Capital Corporation; Broadmoor Capital         DEFENDANTS' UNOPPOSED
                                 17                                                         MOTION TO CONTINUE DEADLINE
                                       Partners, LLC; Park 269, LLC; C5 Capital
                                 18    LLC; DF Services Corp.; DFTW Consolidated            TO RESPOND TO MONITOR'S
                                       [UC] LLC; Impact BP LLC; Level 5 Apparel             MOTION TO COMPEL DISCOVERY
                                 19    LLC; Level 5 Capital Partners LLC; Level 5           FROM DEFENDANT HALLINAN
                                       Eyewear LLC; Level 5 Motorsports, LLC;               CAPITAL CORP. (ECF NO. 68)
                                 20
                                       Level 5 Scientific LLC; NM Service Corp.
                                       (f/k/a/ National Money Service); PSB Services                (FIRST REQUEST)
                                 21
                                       LLC; Real Estate Capital LLC (f/k/a/ Rehab
                                 22    Capital I, LLC); Sentient Technologies; ST
                                       Capital LLC; Westfund LLC; Eclipse
                                 23    Renewables Holdings LLC; Scott Tucker
                                 24    Declaration of Trust, dated February 20, 2015;
                                       West Race Cars, LLC; and Level 5
                                 25    Management LLC; and their successors,
                                       assigns, affiliates, and subsidiaries,
                                 26
                                                                   Plaintiff,
                                 27    v.
                                 28    CHARLES M. HALLINAN, an individual;


                                                                                        1
                                      Case 2:17-cv-02966-GMN-NJK Document 70 Filed 01/25/19 Page 2 of 4




                                  1    HALLINAN CAPITAL CORP., a Delaware
                                       corporation; DOES I-X; and ROE
                                  2    CORPORATIONS I-X,
                                  3                                Defendants.
                                  4
                                  5
                                             Defendants Charles M. Hallinan and Hallinan Capital Corp. ("Defendants") hereby
                                  6
                                      request a brief extension, until February 1, 2018, to file their Response to Plaintiff Court-
                                  7
                                      Appointed Monitor Thomas W. McNamara's ("Plaintiff") Motion Compel Discovery from
                                  8
                                      Defendant Hallinan Capital Corp. (ECF No. 68). Currently, Defendants' Response is due January
                                  9
                                      28, 2019.
                                 10
                                             Defendants' counsel has the current conflicts, among others, that necessitate a brief
                                 11
                                      extension of the Response deadline: (1) Defendants' lead counsel has a deadline in another matter
SEMENZA KIRCHER RICKARD




                                 12
  10161 Park Run Dr., Ste. 150




                                      which requires counsel's immediate attention on January 25, 2019;            (2) Due to childcare
   Telephone: (702) 835-6803
    Las Vegas, Nevada 89145




                                 13
                                      obligations on January 26-27, 2019; (3) Defendants' lead counsel is precluded from working on
                                 14
                                      Defendants’ Response during this time; (4) On January 30, 2019, counsel for Plaintiff and
                                 15
                                      Defendants will both be attending the scheduled deposition of Linda Hallinan and Defendants’
                                 16
                                      lead counsel will be unable to work on Defendants’ Response; (5) Defendants' lead counsel is
                                 17
                                      scheduled to be in Baltimore, MD for an appellate oral hearing before the Circuit Court for
                                 18
                                      Montgomery County, Maryland, on Thursday January 31, 2019, and New York, NY for a motion
                                 19
                                      hearing before the Supreme Court of New York, Bronx County, on February 1, 2019.
                                 20
                                      Defendants’ lead counsel’s preparation for the aforementioned hearings is required in the
                                 21
                                      preceding days.
                                 22
                                             In anticipation of filing this Motion, Defendants' counsel reached out to Plaintiff's counsel.
                                 23
                                      Plaintiff's counsel confirmed that Plaintiff does not oppose an extension until Wednesday,
                                 24
                                      January 30, 2019, and takes no position with respect to moving the deadline to February 1, 2019.
                                 25
                                      ///
                                 26
                                      ///
                                 27
                                      ///
                                 28


                                                                                       2
                                      Case 2:17-cv-02966-GMN-NJK Document 70 Filed 01/25/19 Page 3 of 4




                                  1          Based upon the foregoing stated conflicts with Defendants' lead counsel's schedule and no

                                  2   open objection by Plaintiff, Defendants submit that good cause exists to move the Response

                                  3   deadline to February 1, 2019.

                                  4          DATED this 25th day of January, 2019.

                                  5                                              SEMENZA KIRCHER RICKARD

                                  6
                                                                                 /s/ Jarrod L. Rickard
                                  7                                              Lawrence J. Semenza, III, Esq., Bar No. 7174
                                                                                 Christopher D. Kircher, Esq., Bar No. 11176
                                  8
                                                                                 Jarrod L. Rickard, Esq., Bar No. 10203
                                  9                                              10161 Park Run Drive, Suite 150
                                                                                 Las Vegas, Nevada 89145
                                 10
                                                                                 Attorneys for Defendants,
                                 11                                              Charles M. Hallinan and Hallinan Capital Corp.
SEMENZA KIRCHER RICKARD




                                 12
  10161 Park Run Dr., Ste. 150

   Telephone: (702) 835-6803
    Las Vegas, Nevada 89145




                                 13
                                 14
                                 15
                                 16
                                 17
                                                    IT IS SO ORDERED.
                                 18                 Dated: January 28, 2019
                                 19                 .
                                                    .
                                 20                 _____________________________
                                                    Nancy J. Koppe
                                 21                 United States Magistrate Judge
                                 22
                                 23
                                 24
                                 25
                                 26
                                 27
                                 28


                                                                                     3
